DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leen (US 2014/0324229 A1).
In regards to claim 1, Leen teaches a sensor device (thermostat 10) for use in a building zone (HVAC thermostat connected to the building HVAC system, see paragraph 63), comprising: a plurality of sensor components (air sensors, see paragraph 119), each sensor component configured to sense an environmental condition (temperature and humidity sensors associated with the thermostat and the HVAC controller, for sensing environmental conditions, see paragraphs 118-119); a fixed segment display (fixed segment display 100, 44, see claim 1 and paragraph 114) comprising including: a first plurality of fixed segment icons (temperature degree icons for temperature numerals 104, 144, 148; humidity percentage icons for humidity numerals at 146, 104; and “AM,” or “PM” time icons for numerals 140, see figs. 32O and 49A), each fixed segment icon associated with one of the sensor components (temperature degree and humidity % icons associated with temperature and humidity sensors for current temperature and humidity, see fig. 32O and paragraph 132); a first plurality of fixed segment numerals (at least temperatures 148, 180, 178, see at least figs. 32O, and 47K; at least humidity value 146, see fig. 32O; values “31%,” “65%,” and “80°,” see fig. 49A; and time shown in 7-segment numerals at 140, see figs. 32O and 49A) including at least one seven-segment numeral (at least seven-segment numerals displaying the temperature values 148, 180, see at least fig. 32O and 47K, respectively), each numeral associated with one of the fixed segment icons to indicate a value associated with a sensor component (each numeral at 104, 140, 148, 178, and 180 indicates a value of temperature, humidity or time, see figs. 32O, 47K, and 49A); a second plurality of fixed segment numerals (at least 144, see fig. 32O), the second plurality of fixed segment numerals having a larger size than the first plurality of fixed segment numerals (144 larger than 148, see fig. 32O; or 104 larger than humidity value of “31%,” see fig. 49A); wherein at least a portion of the first plurality of fixed segment numerals (part of numerals representing temperature and humidity values in the region 104, see fig. 49A) is positioned directly above a portion of the second plurality of fixed segment numerals (numerals at 104 directly above numeral representing temperature 144 at region 102, see figs. 49A and 33); and a control circuit (circuit boards, 19, 20) communicably coupled to the sensor components and the fixed segment display (see paragraphs 118-119, 142 and figs. 32O, 47K and 49A), wherein the control circuit is structured to cause the second plurality of fixed segment numerals to display a value associated with one of the plurality of sensor components (current temperature value as obtained from the temperature sensor, see figs. 32O; 39A-39D and paragraphs 132, 182; current humidity value displayed at 146, see figs. 32O, 49A based on humidity obtained via humidity sensor, see paragraph 159).
In regards to claim 2, Leen teaches a housing (frame 58 and 24, 48, see fig. 16; and 14, 16, see fig. 11) including a rear portion (at least 16, 12, 19b, and 20a, see fig. 11) and a faceplate (front plate 13a, see fig. 11); and wherein the fixed segment display is positioned on a back surface of the faceplate (display 44 behind the screen 46, see fig. 17 and paragraph 81).
In regards to claim 9, Leen teaches that the fixed segment display comprises a touch-sensitive display (46) including an up button (114), a down button (116), and a menu button (menu button 158, and up and down buttons on a touch sensitive screen 46, see figs. 32O, 47K, 49A and paragraphs 79 and 127).
In regards to claim 10, Leen teaches that the fixed segment display further includes a fixed segment temperature display (current or set temperature values with degrees, see figs. 32O, 47K and 49A) arranged to indicate either degrees Celsius or degrees of Fahrenheit (values of temperature displayed in Celsius or Fahrenheit, see figs. 32O, 47K and 49A; and paragraph 181).
In regards to claim 21, Leen further teaches that the first plurality of fixed segment numerals are arranged along a first array (at least region 104) and the second plurality of fixed segment numerals are arranged along a second array (at least region 102), at least a portion of the first array being positioned directly above a portion of the second array (104 above 102, see figs. 49A and 33).
In regards to claim 22, Leen further teaches that the height of the second plurality of fixed segment numerals (144) is at least three times greater than a height of the first plurality of fixed segment numerals (144 numerals much greater than numerals are 104, see figs. 49A and 33).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leen (US 2014/0324229 A1) as applied to claim 2 above and further in view of Du (US 2019/0234634 A1).
In regards to claim 3, Leen does not explicitly teach that the faceplate is formed from a clear material.
However, Du teaches that the faceplate is formed from a clear material (see paragraph 33).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the faceplate of the sensor device of Leen as modified by making the faceplate of the thermostat of a clear material as taught by Du in order to clearly reflect the values projected on the display of the thermostat for the user to recognize from a distance and utilize whole of the faceplate surface of the thermostat for displaying temperature or humidity or comfort level values.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leen in view of Du as applied to claim 3 above and further in view of Barton (US 2020/0116383 A1).
In regards to claim 4, Leen teaches that the faceplate has a back surface and a front surface (screen 46, see fig. 16 and back surface of cover 13a, see fig. 11) with the back surface positioned toward the rear portion of the housing (see figs. 16-17).
However, Leen does not explicitly teach that the faceplate contains a design applied to back surface of the faceplate and is visible through the front surface of the faceplate.
Barton teaches that the faceplate has a back surface (408) and a front surface (414, 416) with the back surface positioned toward the rear portion of the housing (see figs. 24-25) and wherein a design (outline of aperture 440) is applied to back surface of the faceplate and is visible through the front surface of the faceplate (outline of aperture 440 visible through the screen 410 or when the front portion 414 is removed from the housing, see figs. 25-28). Also Due teaches a clear transparent material for the front surface (104, see paragraph 33), which would make any design such as a brand name or display (130) visible through the front surface of the faceplate (130 located behind front surface 104, see figs. 1-4 and paragraphs 33-34). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the faceplate of the sensor device of Leen as modified by providing a back surface and a front surface with the back surface positioned toward the rear portion of the housing such that a design applied to back surface being visible through the front surface of the faceplate as taught by Barton and Du in order to allow the base plate with processors of the sensor device to be securely connected via wirings to the front of the sensor device while also keeping the assembly of the faceplate secure from front and back with front and back surfaces to protect and safeguard the display and other circuitry.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leen (US 2014/0324229 A1) as applied to claim 2 above and further in view of Barton (US 2020/0116383 A1).
In regards to claim 5, Leen does not explicitly teach that the rear portion of the housing comprises a back plate and a bezel.
However, Barton teaches that the rear portion (see fig. 25) of the housing (400, 402) comprises a back plate (plate 402) and a bezel (latches 452, 456, 460 and apertures 470, 472, see fig. 28).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear portion of the housing of the sensor device of Leen as modified by providing a back plate and a bezel to the rear portion of the housing as taught by Barton in order to allow the base plate with processors and controls of the sensor device to be securely connected to the wall to make unadulterated electrical connections with the HVAC devices via wires running behind the walls.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leen as applied to claim 1 above and further in view of Barton (US 2020/0116383 A1) and Du (US 2019/0234634 A1).
In regards to claim 6, Leen teaches that the plurality of sensor components comprises: a temperature sensor (see paragraph 182) configured to sense temperature in the building zone (see paragraph 182); a humidity sensor configured to sense humidity in the building zone (humidity sensor, see paragraph 159); and wherein, the plurality of fixed segment icons comprises: a temperature icon associated with the temperature sensor (temperature degree symbol adjacent temperature numerals 148, 104, 144, 178, and 180,  see figs. 32O, 47K and 49A); a humidity icon associated with the humidity sensor (humidity percentage symbol adjacent humidity numerals, see figs. 32O, 47K, and 49A).
However, Leen does not explicitly teach a carbon dioxide sensor and a carbon dioxide icon associated with the carbon dioxide sensor.
Barton teaches a carbon dioxide sensors (21) configured to sense the air quality (CO.sub.2 sensors in different spaces, see paragraph 61). Also Du teaches a display (130) to display detected air quality in the form of level of CO2 with a carbon dioxide icon associated with the air quality sensor (see paragraphs 37, 40, 44 and fig. 4D).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor device of Leen as modified by providing a carbon dioxide sensor as taught by Barton and proving a carbon dioxide icon on the display associated with the carbon dioxide sensor as taught by Du in order to accurately detect the quality of air in the occupied zones and inform the occupants of the levels of CO2 exceeding healthy or high levels by displaying the levels of CO2.
In regards to claim 7, Leen does not explicitly teach an occupancy sensor configured to sense the presence of a person in the building zone.
However, Barton teaches a thermostat controller (18, 110), wherein the controller includes an occupancy sensor (occupancy sensors, see paragraph 12) configured to sense the presence of a person in the building zone (see paragraphs 61, 65, and 67).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor device of Leen as modified by providing an occupancy sensor configured to sense the presence of a person in the building zone as taught by Barton in order to determine the exact air conditioning need of the zone/space based on the presence or absences of occupants and to conserve energy by operating the air conditioning system only for the comfort of the occupant.	

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leen as applied to claim 1 above and further in view of Ohta (US 2020/0134891 A1).
In regards to claim 8, Leen teaches a second plurality of fixed segment alphabets (“Heat” at 104, see figs. 32O, 33; Fan mode as “Auto,” see figs. 40-43; and “Cool On,” see fig. 49A), each configured to display a status of a component of an HVAC system (displaying active system status as heating, or cooling modes or fan operated in auto mode, see paragraphs 132, 159 and 197-200).
However, Leen does not explicitly teach second plurality of icons.
Ohta teaches a second plurality of fixed segment icons (temperature and comfort level icons T, a, b, c, dots, squares, triangles and stars from 8/1 through 8/10, see fig. 12 and over time, see fig. 37), each configured to display a status of a component of an HVAC system (display of operation of the air-conditioning equipment by supplying air through vents 43 indicated by the variation in temperatures and comfort levels over several days, see figs. 12, 37 and paragraphs 177, 81, 212-216).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor device of Leen as modified by providing a second plurality of fixed segment icons as taught by Ohta to the fixed segment display of Leen as modified in order to clearly and explicitly notify the occupants of operational variations of different fan or heating or cooling systems of the HVAC system to allow the occupant of the space to make informed decisions about controlling the HVAC system to reduce operational costs and reduce energy consumption at distinct phases of the HVAC operation.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leen (US 2014/0324229 A1) as applied to claim 1 above and further in view of Rhoads (US 2010/0261465 A1).
In regards to claim 23, Leen further teaches that the display interfaces flash in case of a failure (see paragraphs 155 and 166).
However, Leen does not explicitly teach that the first or second numerals are configured to flash.
Rhoads teaches that a number value is configured to flash on the display (number 2 flashing, see paragraph 46 and figs. 6-7) to indicate that a currently displayed value is invalid (this is an intended use limitation, see MPEP 2111; however, Rhoads teaches that the flashing numeral indicates invalid temperature setpoint, which requires resetting, see paragraph 46).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor device of Leen as modified by configuring the first and/or the second fixed segment numerals to flash as an indication of currently displayed value being invalid based on the teachings of Rhoads in order to quickly catch attention of the user and allow user to identify a setpoint problem from a distance away from the display (see paragraph 46, Rhoads).

Claims 11-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leen (US 2014/0324229 A1) and in view of Barton (US 2020/0116383 A1) and further in view of Du (US 2019/0234634 A1) and Leeland (US 2016/0313018 A1).
In regards to claim 11, Leen teaches a sensor device (thermostat 10) for use in a room (HVAC thermostat connected to the building HVAC system, see paragraph 63; and placed within a room/space, see paragraphs 146, 6, 7; and claim 1), comprising: a temperature sensor (see paragraph 182) configured to sense temperature in the room (see paragraph 182); a humidity sensor configured to sense humidity in the room (humidity sensor, see paragraph 159); a fixed segment display (fixed segment display 100, 44, see claim 1 and paragraph 114) comprising: a fixed segment temperature icon associated with the temperature sensor (temperature degree symbol adjacent temperature numerals 148, 104, 144, 178, and 180,  see figs. 32O, 47K and 49A); a plurality of fixed segment temperature value numerals located next to the fixed segment temperature icon (at least temperatures 148, 180, 178, see at least figs. 32O, and 47K; value “80°,” see fig. 49A); a fixed segment humidity icon associated with the humidity sensor (humidity percentage symbol adjacent humidity numerals, see figs. 32O, 47K, and 49A); a plurality of fixed segment humidity numerals located next to the fixed segment humidity icon (at least humidity value 146, see fig. 32O; values “31%,” and “65%,” see fig. 49A); a plurality of large fixed segment numerals (at least 144, see fig. 32O) comprising at least one seven-segment numeral comprising at least seven fixed segments (seven fixed-segments displaying seven-segment temperature value 144, see fig. 32O and paragraph 114), the plurality of large fixed segment numerals having a larger size than the fixed segment temperature value numerals and the fixed segment humidity value numerals (144 larger than 148, see figs. 32O, and 49A); wherein at least a portion of the plurality of large fixed segment numerals (part of numerals representing temperature 144 in the region 102, see fig. 49A and 33) is positioned directly below a portion of the fixed segment temperature value numerals (temperature numerals at 104 directly above numeral representing temperature 144 at region 102, see figs. 49A and 33), the fixed segment humidity value numerals (portion of the humidity numerals at 104 directly above numeral representing temperature 144 at region 102, see figs. 49A and 33); a control circuit (circuit boards, 19, 20) communicably coupled to the temperature and humidity sensors and the fixed segment display (see paragraphs 118-119, 142 and figs. 32O, 47K and 49A), wherein the control circuit is structured to cause the plurality of fixed segment numerals to display a value associated with the temperature sensor, and the humidity sensor (current temperature value as obtained from the temperature sensor, see figs. 32O; 39A-39D and paragraphs 132, 182; current humidity value displayed at 146, see figs. 32O, 49A based on humidity obtained via humidity sensor, see paragraph 159).
However, Leen does not explicitly teach a carbon dioxide sensor and a carbon dioxide icon associated with the carbon dioxide sensor and a portion of the large segments directly below the carbon dioxide numerals.
Barton teaches that the plurality of large fixed segment numerals (142) having a larger size than the temperature (148), and humidity value numerals (144, see fig. 8); and the humidity numerals located next to the humidity icon (“Humidity… %” see figs. 6 and 8); a carbon dioxide sensors (21) configured to sense the air quality in the room (CO.sub.2 sensors in different spaces, see paragraph 61); wherein at least a portion of the plurality of large fixed segment numerals (part of temperature numerals, see figs. 14) is positioned directly below a portion of the fixed segment humidity value numerals (portion of the humidity numerals indicating 28% humidity value is located directly above numerals representing temperature, see figs. 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor device of Leen by providing a carbon dioxide sensors configured to sense the air quality in the room as taught by Barton at the sensor device of Leen in order to accurately determine the air conditioning need of the occupied zones based on the detected level of CO2 and to provide the necessary air conditioning to meet the detected heating/cooling needs.
Leen also does not explicitly teach a carbon dioxide icon associated with the carbon dioxide sensor.
However, Du teaches a display (100, 104, 130) to display detected air quality in the form of level of CO2 with a plurality of fixed segment carbon dioxide numerals (numerals “535” below 130, see fig. 4D) located next to the carbon dioxide icon (130, see fig. 4D); the temperature, humidity and particulate matter segment numerals (temperature, humidity, or particulate numerals at 130, see figs. 1-4) of same size as the carbon dioxide numerals (“535,” see fig. 4d); and the control circuit displaying a value associated with carbon dioxide sensor (“535” see paragraphs 37, 40, 44 and fig. 4D).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor device of Leen as modified by providing a plurality of fixed segment carbon dioxide numerals located next to the carbon dioxide icon; and the control circuit displaying a value associated with carbon dioxide sensor as taught by Du in order to accurately detect the quality of air in the occupied zones and inform the occupants of the levels of CO2 exceeding healthy or high levels by displaying the levels of CO2 (see paragraph 37, Du).
Leen also does not explicitly teach that the large segment numerals are larger in size than the carbon dioxide numerals.
However, Barton teaches a plurality of large fixed segment numerals (142) that are larger than most of the fixed segment temperature and humidity value numerals and larger than other numerals (number of remote sensors represented by numerals 1, 2, see figs. 8, 14) and other temperature numerals (148a, 148b, see fig. 19) and Du teaches that the CO2, temperature and humidity numerals are of same size (see figs. 1-4, Du). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the fixed segment carbon dioxide numerals on the display of Leen as modified to match other temperature and humidity numerals (178, 180, 148 or 146, see Leen) which are smaller than the large fixed segment temperature numerals (144) on the display of Leen based on the well-known teaching of Leen to display the plurality of large fixed segment numerals larger in size than many other temperature, humidity and other fixed segment numerals in order to differentiate between the current and set temperature, humidity and carbon dioxide values (see figs. 32O, 47K, 49A, Leen; and paragraph 80, Barton) and in order to highlight the current temperature or humidity values more than the set temperature, humidity or carbon dioxide values on the display to allow the user to easily focus on temperature control as a primary control factor for the comfort of the occupants.
Leen also does not explicitly teach that the at least a portion of the fixed segment numerals is located directly below the carbon dioxide numerals.
However, Leeland teaches that at least a portion of the plurality of fixed segment numerals (at least a part of temperature numerals at region 156, see fig. 18) is positioned directly below a portion of the fixed segment carbon dioxide numerals (at least a part of the carbon dioxide numerals at 140 is directly above numeral representing temperature values at region 156, see figs. 15-16 and 18; paragraphs 49-50).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor device of Leen as modified by providing at least a part of the fixed segment carbon dioxide numerals above a portion of the plurality of large segment numerals in the system of Leen as modified based on the above mentioned teachings of Leeland in order to fix the location of temperature and carbon dioxide numerals on variety of different screens for the ease of finding and resetting the parameters efficiently (see paragraph 45, Leeland).
In regards to claim 12, Leen teaches a housing (frame 58 and 24, 48, see fig. 16; and 14, 16, see fig. 11) including a rear portion (at least 16, 12, 19b, and 20a, see fig. 11) and a faceplate (front plate 13a, see fig. 11); and wherein the fixed segment display is positioned on a back surface of the faceplate (display 44 behind the screen 46, see fig. 17 and paragraph 81).
In regards to claim 13, Leen does not explicitly teach that the faceplate is formed from a clear material.
However, Du teaches that the faceplate is formed from a clear material (see paragraph 33).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the faceplate of the sensor device of Leen as modified by making the faceplate of the thermostat of a clear material as taught by Du in order to clearly reflect the values projected on the display of the thermostat for the user to recognize from a distance and utilize whole of the faceplate surface of the thermostat for displaying temperature or humidity or comfort level values.
In regards to claim 14, Leen teaches that the faceplate has a back surface and a front surface (screen 46, see fig. 16 and back surface of cover 13a, see fig. 11) with the back surface positioned toward the rear portion of the housing (see figs. 16-17).
However, Leen does not explicitly teach that the faceplate contains a design applied to back surface of the faceplate and is visible through the front surface of the faceplate.
Barton teaches that the faceplate has a back surface (408) and a front surface (414, 416) with the back surface positioned toward the rear portion of the housing (see figs. 24-25) and wherein a design (outline of aperture 440) is applied to back surface of the faceplate and is visible through the front surface of the faceplate (outline of aperture 440 visible through the screen 410 or when the front portion 414 is removed from the housing, see figs. 25-28). Also Due teaches a clear transparent material for the front surface (104, see paragraph 33), which would make any design such as a brand name or display (130) visible through the front surface of the faceplate (130 located behind front surface 104, see figs. 1-4 and paragraphs 33-34). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the faceplate of the sensor device of Leen as modified by providing a back surface and a front surface with the back surface positioned toward the rear portion of the housing such that a design applied to back surface being visible through the front surface of the faceplate as taught by Barton and Du in order to allow the base plate with processors of the sensor device to be securely connected via wirings to the front of the sensor device while also keeping the assembly of the faceplate secure from front and back with front and back surfaces to protect and safeguard the display and other circuitry.
In regards to claim 15, Leen does not explicitly teach that the rear portion of the housing comprises a back plate and a bezel.
However, Barton teaches that the rear portion (see fig. 25) of the housing (400, 402) comprises a back plate (plate 402) and a bezel (latches 452, 456, 460 and apertures 470, 472, see fig. 28).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear portion of the housing of the sensor device of Leen as modified by providing a back plate and a bezel to the rear portion of the housing as taught by Barton in order to allow the base plate with processors and controls of the sensor device to be securely connected to the wall to make unadulterated electrical connections with the HVAC devices via wires running behind the walls.
In regards to claim 17, Leen does not explicitly teach an occupancy sensor configured to sense the presence of a person in the building zone.
However, Barton teaches a thermostat controller (18, 110), wherein the controller includes an occupancy sensor (occupancy sensors, see paragraph 12) configured to sense the presence of a person in the building zone (see paragraphs 61, 65, and 67).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor device of Leen as modified by providing an occupancy sensor configured to sense the presence of a person in the building zone as taught by Barton in order to determine the exact air conditioning need of the zone/space based on the presence or absences of occupants and to conserve energy by operating the air conditioning system only for the comfort of the occupant.
In regards to claim 20, Leen teaches that the fixed segment display further includes a fixed segment temperature display (current or set temperature values with degrees, see figs. 32O, 47K and 49A) arranged to indicate either degrees Celsius or degrees of Fahrenheit (values of temperature displayed in Celsius or Fahrenheit, see figs. 32O, 47K and 49A; and paragraph 181).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leen in view of Barton and Du as applied to claim 11 above and further in view of Dushane (US 2019/0163217 A1).
In regards to claim 16, Leen teaches a touch-sensitive user input display with buttons (114, 116), and a menu button (menu button 158, and up and down buttons on a touch sensitive screen 46, see figs. 32O, 47K, 49A and paragraphs 79 and 127).
However, Leen does not explicitly teach that the plurality of fixed segment numerals and fixed segment icons are touch-sensitive user input buttons.
Du teaches a touch sensitive surface (132, see fig. 6) that allows the user to select and change temperature set-points by changing the temperature numerals and receiving user inputs through the touch screen (132, see paragraph 32). Also, Dushane teaches touch-sensitive user input buttons (150, 152, see fig. 8 and paragraph 80) for changing the plurality of fixed segment numerals (for set points, see paragraph 80) and fixed segment icons (for schedule icons 154, see paragraphs 80, 107-108 and figs. 8 and 17; and for mode icons 326-332, see fig. 18 and paragraph 109) and plurality of fixed segment icons as touch-sensitive user input buttons (icons 148a, 148b, as buttons, see fig. 19 and paragraph 109).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of Leen as modified by making the plurality of fixed segment numerals and fixed segment icons as touch-sensitive user input buttons based on the teachings of Du and Dushane of providing touch-sensitive user input buttons for plurality of numerals and icons in order for the ease of making changes to the temperature, and humidity settings at the sensor device by the user and resetting and modifying control and display parameters as necessary for various users. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a touch-sensitive display with user input buttons for numerals and icons as taught by Dushane at the display system of Leen as modified in order to raise or lower the temperature being programmed (see paragraph 38).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leen in view of Barton and Du as applied to claim 11 above and further in view of Ohta (US 2020/0134891 A1).
In regards to claim 18, Leen teaches a second plurality of fixed segment alphabets (“Heat” at 104, see figs. 32O, 33; Fan mode as “Auto,” see figs. 40-43; and “Cool On,” see fig. 49A), each configured to display a status of a component of an HVAC system (displaying active system status as heating, or cooling modes or fan operated in auto mode, see paragraphs 132, 159 and 197-200), wherein the fixed segment display comprises a touch-sensitive display (46) including an up button (114), a down button (116), and a menu button (menu button 158, and up and down buttons on a touch sensitive screen 46, see figs. 32O, 47K, 49A and paragraphs 79 and 127).
However, Leen does not explicitly teach second plurality of icons.
Ohta teaches a second plurality of fixed segment icons (temperature and comfort level icons T, a, b, c, dots, squares, triangles and stars from 8/1 through 8/10, see fig. 12 and over time, see fig. 37), each configured to display a status of a component of an HVAC system (display of operation of the air-conditioning equipment by supplying air through vents 43 indicated by the variation in temperatures and comfort levels over several days, see figs. 12, 37 and paragraphs 177, 81, 212-216).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor device of Leen as modified by providing a second plurality of fixed segment icons as taught by Ohta to the fixed segment display of Leen as modified in order to clearly and explicitly notify the occupants of operational variations of different fan or heating or cooling systems of the HVAC system to allow the occupant of the space to make informed decisions about controlling the HVAC system to reduce operational costs and reduce energy consumption at distinct phases of the HVAC operation.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leen (US 2014/0324229 A1) and in view of Du (US 2019/0234634 A1) and further in view of Dushane (US 2019/0163217 A1).
In regards to claim 19, Leen teaches a sensor device (thermostat 10) for use in a building zone (HVAC thermostat connected to the building HVAC system, see paragraph 63; and placed within a room/space, see paragraphs 146, 6, 7; and claim 1), comprising: a plurality of sensor components (air sensors, see paragraph 119), each sensor component configured to sense an environmental condition (temperature and humidity sensors associated with the thermostat and the HVAC controller, for sensing environmental conditions, see paragraphs 118-119); a fixed segment display (fixed segment display 100, 44, see claim 1 and paragraph 114) comprising including: a first plurality of fixed segment icons (temperature degree icons for temperature numerals 104, 144, 148; humidity percentage icons for humidity numerals at 146, 104; and “AM,” or “PM” time icons for numerals 140, see figs. 32O and 49A), each fixed segment icon associated with one of the sensor components (temperature degree and humidity % icons associated with temperature and humidity sensors for current temperature and humidity, see fig. 32O and paragraph 132); a first plurality of fixed segment numerals (at least temperatures 148, 180, 178, see at least figs. 32O, and 47K; at least humidity value 146, see fig. 32O; values “31%,” “65%,” and “80°,” see fig. 49A; and time shown in 7-segment numerals at 140, see figs. 32O and 49A) comprising at least one seven-segment numeral comprising at least seven fixed segments (seven fixed-segments displaying seven-segment temperature values at 140, 146, 104, 148, 178, 180, see at least figs. 32O, 47K, and 49A; and paragraph 114), each numeral associated with one of the fixed segment icons to indicate a value associated with a sensor component (each numeral at 104, 140, 148, 178, and 180 indicates a value of temperature, humidity or time, see figs. 32O, 47K, and 49A); a second plurality of fixed segment numerals (at least 144, see fig. 32O) comprising at least one seven-segment numeral comprising at least seven fixed segments (seven fixed-segments displaying seven-segment temperature values at 144, see figs. 32O, 47K, and 49A; and paragraph 114), the second plurality of fixed segment numerals having a larger size than the first plurality of fixed segment numerals (144 larger than 148, see fig. 32O; or 104 larger than humidity value of “31%,” see fig. 49A); wherein at least a portion of the first plurality of fixed segment numerals (part of numerals representing temperature and humidity values in the region 104, see fig. 49A) is positioned directly above a portion of the second plurality of fixed segment numerals (numerals at 104 directly above numeral representing temperature 144 at region 102, see figs. 49A and 33); and a control circuit (circuit boards, 19, 20) communicably coupled to the sensor components and the fixed segment display (see paragraphs 118-119, 142 and figs. 32O, 47K and 49A), wherein the control circuit is structured to cause the second plurality of fixed segment numerals to display a value associated with one of the plurality of sensor components (current temperature value as obtained from the temperature sensor, see figs. 32O; 39A-39D and paragraphs 132, 182; current humidity value displayed at 146, see figs. 32O, 49A based on humidity obtained via humidity sensor, see paragraph 159); and a touch-sensitive user input display with buttons (114, 116), and a menu button (menu button 158, and up and down buttons on a touch sensitive screen 46, see figs. 32O, 47K, 49A and paragraphs 79 and 127).
However, Leen does not explicitly teach that the value of one of the sensor components is selectable.
Du teaches a touch sensitive surface (132, see fig. 6) that allows the user to select and change temperature set-points by changing the temperature numerals and receiving user inputs through the touch screen (132, see paragraph 32). Also, Dushane teaches touch-sensitive user input buttons (150, 152, see fig. 8 and paragraph 80) for changing the plurality of fixed segment numerals (for set points, see paragraph 80) and fixed segment icons (for schedule icons 154, see paragraphs 80, 107-108 and figs. 8 and 17; and for mode icons 326-332, see fig. 18 and paragraph 109) and plurality of fixed segment icons as touch-sensitive user input buttons (icons 148a, 148b, as buttons, see fig. 19 and paragraph 109).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the value selection at the display of Leen as modified by making the plurality of fixed segment numerals and fixed segment icons as touch-sensitive user input buttons that are selectable based on the teachings of Du and Dushane of providing touch-sensitive user input buttons for plurality of numerals and icons in order for the ease of making changes to the temperature, and humidity settings at the sensor device by the user and resetting and modifying control and display parameters as necessary for various users. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a touch-sensitive display with user input buttons for numerals and icons that are selectable as taught by Dushane for temperature or humidity value selection at the display system of Leen as modified in order to raise or lower the temperature being programmed (see paragraph 38).
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. In response to applicant's argument, "Leen does not anticipate the newly added limitations of claim 1," the examiner maintains the rejection of claim 1 and points out that applicant has completely ignored the teachings of figure 49A of Leen and only decided to concentrate on the display shown in figure 32O while the above rejection of claim uses the display shown in figure 49A to rejected the claimed limitations.
In response to applicant's argument, "Leen in view of other references does not teach the newly added limitations of other claim," the examiner maintains the rejection of claims and points out that applicant has not provided any new arguments for the independent or dependent claims against the additional references or the primary reference to Leen.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763          
  
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763